Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-11, 14-20, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 11, 14-20 are drawn to a process.  
Claims 1, 2, 4-10, 23, and 24 are drawn to a gaming system.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of (1) rules for playing a game and thus a method of organizing human activity and mental steps.
Let us begin by considering the requirements of each independent claim: 
Taking Claim 1 as exemplary, the claim language centers on playing multiplayer game under a particular set of rules wherein the rules directs a game to be played over a plurality of rounds wherein a player selects a position on a display based this position an outcome is generated and scores are issued to players. Removing mentions of computer devices one can clearly see the claims outlining steps for said game, including “a selection of at least one of a plurality of display positions 
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention seeks to provide a multi-player game primarily played on slot machine devices. However, this does not offer an improvement to computer technology but only may provide a benefit to the casino industry. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. While Applicant claims machine items such as a controller and display, however Examiner takes Official Notice that such is well known and conventional in the gaming art.  Additionally, accepting of outcomes and tallying of scores are basic functions of the controller and thus the controller 
Therefore the claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. Applicant argues that “an issue with such conventional tournament games was the perception among participating players that they personally had a very limited effect on the outcome of the tournament game. As such, the participating players had a low emotional investment in the tournament game.” However, this argument and subsequent arguments related to improve a player’s enjoyment of the game is not necessarily an improvement to gaming technology. For example, an improvement would be definite and permanent and not depend a player’s reaction to the game. A permanent improvement and definite one would make clear that an improvement in computer technology is present. Furthermore, gaming machines that allow players to make selections for the purpose of giving the player the belief that they are controlling their own outcome is merely a game feature and one that is thoroughly discussed in the gaming art, and thus there is no improvement. Additionally, like providing each player with the same initial outcome, allowing players to make their own selections is simply another game rule. In total, Applicant’s various game rules may indeed offer a new game however they do not provide an improvement in computer technology. However, after a careful review, the previous rejection did not include rejections for claims 23 and 24 and therefore prosecution has been reopened to address these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715